DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7)  in the reply filed on 07/18/2022 is acknowledged.  Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/18/2022.
The traversal is on the ground(s) that the search and examination of all the claims may be made without serious burden.  This is not found persuasive because each group requires a field of search not required by the other.
The requirement is still deemed proper and is therefore made FINAL.
Status of the application
This is a non-final rejection in response to the Applicant's remarks and amendment filed on 07/18/2022.  Claims 1-7 are previously presented and claims 8-9 are withdrawn.  Accordingly claims 1-7 are examined herein. 
Note
Examiner wishes to point out to Applicant that claim(s) 1-7 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a nozzle surface observation device configured to observe a nozzle surface” in claims 1-7 with corresponding structure disclosed at [0031] and [0033] of instant publication.
“a cleaning mechanism configured to clean the nozzle surface” in claims 2 and 6 with corresponding structure disclosed at [0092] of instant publication.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2005/0030332) in view of Ooshiro (US 2010/0310757 – of record).
Regarding claim 1, Masuda teaches a droplet discharge apparatus (100) (see Fig.1) comprising: a discharge head (101) including a nozzle (112) configured to discharge a droplet onto a discharge receiving medium (P) capable to be formed of powder (see Fig.1;[0090]); a measuring apparatus (150) configured to calculate a solid component concentration of the liquid material which is supplied to the discharge head (101) and a liquid material within the nozzle (112) has dried (see Fig. 2 and Fig. 9; steps 102- 103;[0045-0046], [0212-0215]); and a control device (105) in communication with the measuring apparatus, configured to control the liquid material discharged from the nozzle (112), and the controller further decides to what extent the liquid material within the nozzle (112) has dried (see Fig. 2 and Fig. 9;[0090] and [0215-0216]).  However, Masuda does not explicitly teach a nozzle surface observation device configured to observe a nozzle surface of the nozzle of the discharge head. 
In the same filed of endeavor, Film forming systems, Ooshiro teaches  a film forming system (1) comprises an application nozzle (4) is configured to discharge a material from a tip thereof onto the wafer (W), a nozzle surface observation device (an image acquiring section (6)) configured to measure the excess material adhering to the circumferential surface of the application nozzle (4) and a controller (10) configured to performs image processing such as digitization for the inputted image and judges whether there is a collection of excess material on the application nozzle (4) (see Fig. 1;[0019] and [0027-0029]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a droplet discharge apparatus as taught by Masuda with a nozzle surface observation device configured to observe a nozzle surface of the nozzle of the discharge head as taught by Ooshiro for the purpose of controlling the excess of liquid material in the nozzle (see [0027-0028]).
Modified Masuda in view of Ooshiro further teaches the controller (processing circuitry) capable to be  configured to: calculate an adhesion amount of attached matter to the nozzle surface based on an observation result of the nozzle surface observation device (see Fig. 2 and Fig. 9;[0090] and [0215] of Masuda  and Fig.1;[0027-0028] of Ooshiro); and determine, based on a calculation result of the adhesion amount of the attached matter, an operation on a control target that controls at least one of a mass and a discharge speed of the droplet (see Fig.1;[0027-0028] of Ooshiro).
Regarding claim 2, Masuda does not explicitly teach the droplet discharge apparatus, further comprising a cleaning mechanism configured to clean the nozzle surface. However, Ooshiro further teaches a cleaning mechanism (a cleaning apparatus (7)) configured to clean the nozzle surface (see Fig. 1;[0018-0019]), wherein the processing circuitry (controller (10)) is capable to be configured to: control the cleaning mechanism (7); quantify an adhesion amount of the attached matter to the discharge receiving medium based on the observation result of the nozzle surface observation device; and determine whether to clean the nozzle surface based on a value of the adhesion amount quantified by the processing circuitry (see Fig.1;[0018-0019] ,[0022] and [0028]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified a droplet discharge apparatus as taught by Masuda with a cleaning mechanism configured to clean the nozzle surface and processing circuitry (controller (10)) is capable to be configured to: control the cleaning mechanism; and  determine whether to clean the nozzle surface based on a value of the adhesion amount quantified by the processing circuitry as taught by Ooshiro in order to clean the nozzle and to control the liquid discharged from the nozzle (see [0018-0019] and [0028]).
Regarding claim 3, Modified Masuda in view of Ooshiro further teaches the droplet discharge apparatus, wherein the processing circuitry (controller (10)) is configured to: determine presence or absence of a change in contamination of the nozzle surface based on the value of the adhesion amount quantified by the processing circuitry (see Fig.1;[0018-0019]); and determine whether to clean the nozzle surface based on a determination result of the presence or absence of a change in contamination of the nozzle surface (see Fig.1;[0018-0019] and [0028] of Ooshiro) .
Regarding claim 4, 
Modified Masuda in view of Ooshiro further teaches the droplet discharge apparatus, wherein the processing circuitry (controller (10)) capable to be configured to: estimate a cause of contamination based on the determination result of the presence or absence of a change in contamination of the nozzle surface (see Fig.1 and Fig.11; step 7; [0019], [0028],[0046],[0051] and [0058] of Ooshiro); and control the discharge head to stop an operation of discharging the droplet to the discharge receiving medium when a factor of the cause of contamination estimated by the processing circuitry is unacceptable for a quality of the discharge receiving medium (see Fig.1;[0028],[0036],[0046],[0051] and [0058] of Ooshiro).
Regarding claim 5, Modified Masuda in view of Ooshiro further teaches the droplet discharge apparatus, wherein the processing circuitry (controller (10)) is capable to be configured to control the control target to improve a factor that can be improved during fabrication of the discharge receiving medium when the factor of the cause of the contamination estimated by the processing circuitry is the factor that can be improved during fabrication of the discharge receiving medium(see Fig.1;[0028],[0036],[0046],[0051] and [0058] of Ooshiro).
Regarding claim 6, Modified Masuda in view of Ooshiro further teaches the droplet discharge apparatus, wherein the processing circuitry (controller(10)) is configured to control the cleaning mechanism (7) to perform cleaning of the nozzle (4) surface during movement of the powder for fabrication of the discharge receiving medium (see Fig.1 and Fig. 11;[0030], [0051] and [0058-0059] of Ooshiro).
Regarding claim 7, Ooshiro further teaches the apparatus, wherein the nozzle surface observation device (an image acquiring section (6)) is capable to be configured to observe the nozzle surface during movement of the powder for fabrication of the discharge receiving medium (see [0019] and  [0025-0026] and [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743